MARKEY, Chief Judge,
dissenting in part, with whom
BALDWIN, Judge, joins.
With all due deference, I dissent from affirmance of the rejection of claims 7-11. The majority’s treatment of these claims is, in my view, in direct conflict with its treatment of the others. The disclosure in SN 159,159 is that of a range, extending from some water (say 0.1 mols) to 1.6 mols, thus encompassing 0.6-1.6 mols. In my view, “some” describes 0.6. Appellants’ later disclosure is that a quantity of water below 0.6 mols will work, but more slowly. Appellants are merely claiming less than they would have had a right to claim in SN 159,159, and have properly acted to limit their present disclosure and claims to the more practical parameters of 0.6-1.6 mols. Such “speaking up” is to be encouraged. We should not punish honesty.